Name: Commission Regulation (EEC) No 2463/91 of 13 August 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 8 . 91 Official Journal of the European Communities No L 226/21 COMMISSION REGULATION (EEC) No 2463/91 of 13 August 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2412/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee , Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 Q, as last amended by Regulation (EEC) No 2406/91 (8) ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto . 2 . However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 14 August 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marke ­ ting year. Article 2 This Regulation shall enter into force on 14 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9. 1966, p. 3025/66. (2) OJ No L 162, 26 . 6 . 1991 , p . 27. (3) OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 224, 12. 8 . 1991 , p. 46. 0 OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 169 , 29. 6 . 1991 , p. 16. (8) OT No L 220 , 8 . 8 . 1991 , p . 13 . O OJ No L 266, 28 . 9 . 1983, p . 1 . No L 226/22 Official Journal of the European Communities 14. 8 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 8 0 1st period 9 (') 2nd period 10 o 3rd period 11(1) 4th period 12 0 5th period 10 1 . Gross aids (ECU) : I -  Spain 19,001 19,271 18,961 18,349 17,127 17,405  Portugal 25,971 26,241 25,931 25,319 24,097 24,375  Other Member States 19,001 19,271 18,961 18,349 17,127 17,405 2. Final aids : \ || l l Seed harvested and processed in : ||||l l  Federal Republic of Germany (DM) 44,73 45,37 44,64 43,20 40,32 40,97  Netherlands (Fl) 50,40 51,12 50,30 48,67 45,43 46,17  BLEU (Bfrs/Lfrs) 922,62 935,73 920,68 890,96 831,62 845,12  France (FF) 150,02 152,16 149,71 144,88 135,23 137,42  Denmark (Dkr) 170,63 173,05 170,27 164,77 153,80 156,29  Ireland ( £ Irl) 16,698 16,935 16,662 16,125 15,051 15,295  United Kingdom ( £) 15,020 15,237 14,988 14,495 13,513 13,734  Italy (Lit) 33 469 33 945 33 399 32 321 30 168 30 563  Greece (Dr) 4 701,06 4 759,59 4 649,77 4 454,66 4 129,07 4 081,58  Spain (Pta) 2 909,19 2 949,05 2 903,29 2 811,36 2 631,52 2 661,88  Portugal (Esc) 5 489,19 5 541,53 5 467,06 5 333,14 5 083,55 5 109,78 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 8 (') 1st period 9 (') 2nd period 10 (1 ) 3rd period 110 4th period 12 0 5th period 10 1 . Gross aids (ECU) : I  Spain 20,251 20,521 20,21 1 - 19,599 18,377 18,655  Portugal 27,221 27,491 27,181 26,569 25,347 25,625  Other Member States 20,251 20,521 20,211 19,599 18,377 18,655 2. Final aids : I \ \ Seed harvested and processed in : \ I \ \  Federal Republic of Germany (DM) 47,67 48,31 47,58 46,14 43,26 43,92  Netherlands (Fl) 53,72 54,43 53,61 51,99 48,75 49,48  BLEU (Bfrs/Lfrs) 983,31 996,42 981,37 951,65 892,32 905,82  France (FF) 159,89 162,03 159,58 154,75 145,10 147,29  Denmark (Dkr) 181,85 184,28 181,49 176,00 165,02 167,52  Ireland ( £ Irl) 17,796 18,033 17,761 17,223 16,149 16,394  United Kingdom ( £) 16,014 16,231 15,982 15,489 14,507 14,729  Italy (Lit) 35 671 36 147 35 601 34 523 32 370 32 765  Greece (Dr) 5 016,21 5 074,74 4 964,92 4 769,81 4 444,22 4 396,73  Spain (Pta) 3 097,73 3 137,58 3 091,82 2 999,90 2 820,06 2 850,41  Portugal (Esc) 5 750,04 5 802,38 5 727,90 5 593,99 5 344,40 5 370,62 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain . 14. 8 . 91 Official Journal of the European Communities No L 226/23 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 8 0 1st period 9 (') 2nd period 10 o 3rd period 11 (') 4th period 12 (') 1 . Gross aids (ECU) :  Spain 26,832 26,771 27,107 27,088 26,329  Portugal 33,997 33,937 34,267 34,255 33,516  Other Member States 21,757 21,697 22,027 22,015 21,276 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany |||| II (DM) 51,22 51,08 51,86 51,83 50,09  Netherlands (Fl) 57,71 57,55 58,43 58,40 56,44  BLEU (Bfrs/Lfrs) 1 056,44 1 053,53 1 069,55 1 068,97 1 033,08  France (FF) 171,79 171,31 173,92 173,82 167,99  Denmark (Dkr) 195,38 194,84 197,80 197,69 191,06  Ireland ( £ Irl) 19,120 19,067 19,357 19,346 18,697  United Kingdom ( £) 17,184 17,136 17,401 17,389 1 6,794  Italy (Lit) 38 324 38 218 38 799 38 778 37 477  Greece (Dr) 5 368,85 5 338,21 5 386,39 5 340,66 5 142,07  Portugal (Esc) 7 182,80 7 167,35 7 220,21 7 207,17 7 056,76 (b) Seed harvested in Spain and \ Il Il processed : \ IIIIII  in Spain (Pta) 4 102,47 4 093,45 4 143,07 4 138,43 4 027,16  in another Member State (Pta) 4 166,72 4 157,86 4 206,57 4 202,95 4 094,62 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM 2,052040 2,050460 2,049300 2,048080 2,048080 2,044990 Fl 2,312460 2,310900 2,309370 2,308130 2,308130 2,304330 Bfrs/Lfrs 42,288400 42,256300 42,228900 42,201900 42,201900 42,142000 FF 6,976280 6,973990 6,970910 6,968510 6,968510 6,958610 Dkr 7,945750 7,940460 7,936480 7,932380 7,932380 7,92659.0 £Irl 0,767672 0,767439 0,767338 0,767378 0,767378 0,766738 £ 0,698224 0,698777 0,699200 0,699526 0,699526 0,699870 Lit 1 533,16 1 535,09 1 536,88 1 538,79 1 538,79 1 546,07 Dr 226,10000 228,00200 229,95200 231,98600 231,98600 238,69600 Esc 176,18900 177,24200 178,01000 178,63800 178,63800 180,43600 Pta 128,45700 128,74100 129,00100 129,24000 129,24000 129,85900